Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 June 2022 was filed after the mailing date of the Notice of Allowance on 25 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. Please see attached. The non-patent literature copy furnished by applicant is not visible at a sufficiently high enough resolution for viewing in the docket and application viewer, so the examiner located a copy and it is attached herewith.

EXAMINER’S AMENDMENT
Printer Rush inquiries were generated on 13 June 2022, indicating that an IDS had been filed subsequent to allowance of the claims, and that certain claims must be renumbered such that no earlier claim depends from a later-recited claim. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
All claim amendments set forth below are made in reference to the claims as they are renumbered as specified in the attached Issue Classification.
In renumbered claim 5 (original claim 6), “claim 5” has been changed to --claim 4--.
In renumbered claim 7 (original claim 8), “claim 7” has been changed to --claim 6--.
In renumbered claim 25 (original claim 13), “claim 26” has been changed to --claim 22--.
In renumbered claim 26 (original claim 14), “claim 28” has been changed to --claim 24--.
In renumbered claim 27 (original claim 15), “claim 25” has been changed to --claim 21--.
In renumbered claim 18 (original claim 22), “claim 20” has been changed to --claim 16--.
In renumbered claim 22 (original claim 26), “claim 25” has been changed to --claim 21--.
In renumbered claim 24 (original claim 28), “claim 25” has been changed to --claim 21--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633